        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

In the matter of CHESAPEAKE                *
MARINE TOURS, INC., d/b/a
WATERMARK CRUISES, OWNER OF                *           Civil Action No. GLR-20-3255
THE MOTOR VESSEL M/V QUATRO,
MD 8540 AR, for Exoneration from           *
or Limitation of Liability,
                                           *
      Limitation Plaintiff.
                                     ***
                              MEMORANDUM OPINION

      THIS MATTER is before the Court on Claimants Steven Bryson (“Steven”) and

Samantha Bryson’s (“Samantha”) (together, “Claimants”) Motion to Dissolve the

Injunction and Stay the Limitation Proceedings (ECF No. 29); Limitation Plaintiff

Chesapeake Marine Tours, Inc., d/b/a Watermark Cruises’ (“Watermark”) Motion to Strike

Jury Demand (ECF No. 24); Watermark’s Motion to Strike Limitation Affirmative Defense

(ECF No. 28); and Watermark’s Motion for Partial Summary Judgment (ECF No. 33). The

Motions are ripe for disposition and no hearing is necessary. See Local Rule 105.6 (D.Md.

2021). For the reasons outlined below, the Court will grant Claimants’ Motion and deny

Watermark’s Motions without prejudice.

                                I.   BACKGROUND

A.    Factual Background

      This limitation action arises from an incident that occurred aboard the Motor Vessel

QUATRO, MD 8540 AR (“Quatro”), which is owned and operated by Watermark.

(Verified Compl. Admiralty [“Compl.”] ¶¶ 4–5, ECF No. 1). Claimants assert that they

boarded the Quatro on or about May 24, 2019, for a tour of Spa Creek in Annapolis,
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 2 of 14



Maryland. (Claim of Steven Bryson & Samantha Bryson [“Claim”] ¶ 6, ECF No. 15).

During the voyage, the wind speed increased and conditions became gusty. (Id. ¶ 7).

Following communication from his supervisor indicating that other passengers were

awaiting pickup, the Captain of the Quatro expressed to Claimants that he needed to hurry

back to shore. (Id. ¶ 8). As the ship approached dock, Steven offered to assist the Captain

in tying the Quatro to the dock, but the Captain declined and insisted it was not necessary

to tie up the boat. (Id. ¶ 9). When they reached the dock, the Captain instructed Claimants

to step off the Quatro. (Id. ¶ 10).

       Claimants allege that when they sought to deboard the Quatro, the boat “suddenly

and without warning came away from the dock.” (Id. ¶ 11). This movement caused Steven

to lose his balance and grab onto a railing to prevent himself from falling into the water.

(Id. ¶ 12). The force of the movement, however, caused Steven’s right arm to hyperextend

behind his back, resulting in a “full-thickness tear of his right bicep.” (Id. ¶¶ 12–13). During

an operation to address the injury, Steven “suffered acute hypoxic respiratory distress and

bronchospasm, and a subsequent post-operative heart attack.” (Id. ¶ 13). This caused his

physicians to place him in a medically induced coma in an intensive care unit. (Id.). After

Steven was released from the hospital, he remained “effectively immobilized” and in

“extreme pain” for several months. (Id.). This series of events traumatized Steven and

Samantha and caused them to neglect their “company business.” (Id. ¶¶ 13–14).

B.     Procedural History

       Watermark filed this limitation action on November 10, 2020, accompanied by a

Motion to Authorize Security and an Ad Interim Stipulation. (ECF Nos. 1–3). On


                                               2
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 3 of 14



November 16, 2020, this Court issued an Order Accepting Security, an Order for Ad

Interim Stipulation, an Injunction and Notice Order, and a Notice of Complaint for

Exoneration from or Limitation of Liability. (ECF Nos. 7–9, 11). On November 20, 2020,

the Court granted a Motion to Amend Notice of Complaint for Exoneration from or

Limitation of Liability filed by Watermark and entered Amended Notice. (ECF Nos. 12–

14). On December 31, 2020, Claimants filed a Claim and an Answer to Watermark’s

Complaint. (ECF Nos. 15, 16). Claimants filed an Amended Answer on January 20, 2021.

(ECF No. 22).

      Claimants filed their Motion to Dissolve the Injunction and Stay the Limitation

Proceedings on February 19, 2021. (ECF No. 29). Watermark filed an Opposition on March

5, 2021, (ECF No. 34), and Claimants filed a Reply on March 19, 2021, (ECF No. 36).

      Watermark has three Motions currently before the Court. First, on January 29, 2021,

Watermark filed a Motion to Strike Jury Demand (ECF No. 24). Claimants filed an

Opposition on February 12, 2021. (ECF No. 26). Watermark filed a Reply on February 26,

2021, (ECF No. 30), and on March 22, 2021, Claimants filed a Surreply, (ECF No. 40).

Second, on February 16, 2021, Watermark filed a Motion to Strike Limitation Affirmative

Defense (ECF No. 28). Claimants filed an Opposition on February 26, 2021, (ECF No. 31),

and Watermark filed a Reply on March 11, 2021, (ECF No. 35). Finally, on March 5, 2021,

Watermark filed a Motion for Partial Summary Judgment (ECF No. 33). Claimants filed

an Opposition on March 19, 2021. (ECF No. 37). Watermark filed a Reply on April 2,

2021, (ECF No. 41), and on April 13, 2021, Claimants filed a Surreply, (ECF No. 44).




                                           3
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 4 of 14



                                   II.    DISCUSSION

A.     Motion to Dissolve the Injunction and Stay the Limitation Proceedings

       1.     Standard of Review

       A shipowner may seek limitation of its liability for certain maritime claims under

the Shipowner’s Limitation of Liability Act, 46 U.S.C. § 30501 et seq. (the “Limitation

Act”). Under the Limitation Act, a vessel owner may petition a federal court to limit its

liability for damages or injuries that occur without the vessel owner’s privity or knowledge

to the value of the vessel or the owner’s interest in the vessel. See 46 U.S.C. §§ 30505(a)–

(b). An owner wishing to do so must file a complaint in federal court within six months of

receiving notice of a claim and deposit with the court “ a sum equal to the amount or value

of the owner’s interest in the vessel and pending freight, or approved security therefor[.]”

Fed.R.Civ.P.Suppl.R. F(1). After an owner files an action under the Limitation Act and

complies with the mandates in Rule F(1), all pending claims against the owner must cease

and, upon the limitation plaintiff’s request, the court must “enjoin the further prosecution

of any action or proceeding against the plaintiff or the plaintiff’s property with respect to

any claim subject to limitation in the action.” Fed.R.Civ.P.Suppl.R. F(3).

       Section 1333 of Title 28 of the United States Code grants federal courts the maritime

and admiralty jurisdiction described in Article III, section 2 of the United States

Constitution, which includes jurisdiction over actions under the Limitation Act. The

Court’s jurisdiction, however, is qualified in that the grant of jurisdiction “sav[es] to suitors

in all cases all other remedies to which they are otherwise entitled.” 28 U.S.C. § 1333(1).

This so-called “Savings to Suitors Clause” preserves a plaintiff’s choice to pursue his


                                               4
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 5 of 14



maritime claims in an appropriate state or federal court in front of a jury. See Lewis v.

Lewis & Clark Marine, Inc., 531 U.S. 438, 445 (2001). “Generally speaking, the right to

determine whether a claim will proceed as an admiralty claim (without a jury) or as a

common law claim (with a jury) belongs strictly to the plaintiff.” In re Lockheed Martin

Corp., 503 F.3d 351, 357 (4th Cir. 2007).

       As the Supreme Court has explained, “[s]ome tension exists between the saving to

suitors clause and the Limitation Act. One statute gives suitors the right to a choice of

remedies, and the other statute gives vessel owners the right to seek limitation of liability

in federal court.” Lewis, 531 U.S. at 448. After considering this tension, the Lewis Court

provided two circumstances under which a federal district court may dissolve its limitation

injunction and permit an injured party to litigate her claims in a separate action:

              The first situation is when the value of the limitation fund
              exceeds the sum of all claims on the vessel. Lewis, 531 U.S. at
              450, 121 S.Ct. 993. In such a situation, a shipowner’s rights
              under the Limitation Act are protected, because no matter how
              the case is decided, his liability will not exceed the value of the
              vessel and her pending freight. See id. The second situation is
              when there is only one (1) claimant in the limitation proceeding
              and the parties can agree to certain stipulations that adequately
              protect the shipowner’s limitation rights. Id. at 451, 121 S.Ct.
              993. In that case, there is no risk that the shipowner’s liability
              will exceed the value of the limitation fund, because only one
              (1) claim exists and the parties have agreed that the claim will
              not exceed the fund.

Matter of Great Lakes Dredge & Dock Co., L.L.C., 423 F.Supp.3d 246, 249 (E.D.Va.

2019). Moreover, even in instances where there is more than one claim on the vessel, “the

claimants can issue a set of stipulations which, if they provide adequate protection to the




                                              5
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 6 of 14



shipowner, can convert a multiple-claimant case into a single-claimant case.” Id. (citations

omitted).

       2.     Analysis

       On November 16, 2020, the Court entered an injunction prohibiting “the

commencement or prosecution of any actions or suits of any nature” that arise “by reason

of the alleged injuries to Steven Bryson or Samantha Bryson” during the May 24, 2019

voyage. (Inj. & Notice Order at 1–2, ECF No. 9). Claimants move the Court to dissolve

the Injunction and stay this limitation action while they pursue the remedies afforded to

them under the Savings to Suitors clause. Watermark asserts that “it would be unjust,

inequitable, and prejudicial to Limitation Plaintiff for the Court to dissolve the injunction

and stay these limitation proceedings given the anticipated expensive, intrusive, and time-

consuming litigation that it would face in state court without the supervision of this

admiralty Court.” (Opp’n Mot. Dissolve Inj. & Stay Limitation Proceedings [“Mot.

Dissolve Opp’n”] at 3, ECF No. 34). At bottom, the Court agrees with Claimants and will

grant their Motion.

       As set forth above, there are two situations under which a federal district court may

dissolve its limitation injunction and permit an injured party to litigate her claims in a

separate action: (a) “when the value of the limitation fund exceeds the sum of all claims on

the vessel”; and (b) “when there is only one (1) claimant in the limitation proceeding and

the parties can agree to certain stipulations that adequately protect the shipowner’s

limitation rights.” Matter of Great Lakes, 423 F.Supp.3d at 249 (citing Lewis, 531 U.S. at

451). Here, the value of all claims on the vessel ($3,000,000) clearly exceeds the value of


                                             6
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 7 of 14



the limitation fund ($20,000). (See Claim for Property at 6, ECF No. 15; Compl. ¶ 9).

Accordingly, the Court may not dissolve the injunction pursuant to option (a).

       Claimants are thus left with option (b). This option is also ostensibly closed to them,

given that there are two Claimants. However, this Court has dissolved injunctions in cases

involving claims brought by a husband and wife upon finding that the claimants had

provided stipulations that adequately protected the shipowner’s rights. See Complaint of

Mohawk Assocs. & Furlough, Inc., 897 F.Supp. 906, 911–12 (D.Md. 1995). Other courts

in this circuit have dissolved injunctions in similar circumstances. See In re Ingram Barge

Co., 419 F.Supp.2d 885, 890 (S.D.W.Va. 2006) (finding in a “multiple-claimant-

inadequate-fund case” that shipowners were adequately protected where “claimants’

stipulations prioritize their claims and provide that in ‘in no event’ will they recover more

than [the limitation fund] until after the final adjudication of the limitation of liability

action”); In re Campbell Transp. Co., No. 5:12CV68, 2013 WL 4478173, at *4 (N.D.W.Va.

Aug. 20, 2013) (noting that stipulation that one claimant’s claims “will have irrevocable

priority over” the other claimant’s claims “effectively transforms this case into the

functional equivalent of a single claimant case and adequately protects the plaintiffs’

limitation of liability rights”). Moreover, as the Campbell Transportation Court noted,

while there is no Fourth Circuit case law on point, these decisions are in accord with

decisions by the Second, Fifth, Sixth, Seventh, and Eleventh Circuits. Id. (citing In re Ill.

Marine Towing, Inc., 498 F.3d 645, 651 (7th Cir. 2007); Beiswenger Enters. Corp. v.

Carleeta, 86 F.3d 1032 (11th Cir. 1996); Texaco, Inc. v. Williams, 47 F.3d 765, 767–68

(5th Cir. 1995); Complaint of Dammers & Vanderhide & Scheepvaart Maats Christina


                                              7
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 8 of 14



B.V., 836 F.2d 750, 756 (2d Cir. 1988); S & E Shipping Corp. v. Chesapeake & O. Ry.

Co., 678 F.2d 636, 644 (6th Cir. 1982)).

      The Court thus looks to Claimants’ stipulations in this case. Here, Claimants have

provided the following stipulations:

                     1. Claimants hereby agree and concede that Chesapeake
             Marine Tours, Inc. dba Watermark Cruises (“Limitation
             Plaintiff”) is entitled to and has the right to litigate the issue of
             whether it is entitled to limitation of its liability under the
             provisions of the Limitation of Liability Act (“The Limitation
             Act”; 46 U.S.C. §30501 et seq.) in this Court, and this Court
             shall have exclusive jurisdiction to determine that issue;
             although Claimants specifically reserve the right to deny and
             contest in this Court all assertions and allegations made by the
             Limitation Plaintiff in the Complaint for limitation filed in this
             matter.
                     2. Claimants will not seek, in any action, in any state
             court or other federal court, any judgment or ruling on the
             issue of Limitation Plaintiff’s right to limitation of liability;
             and hereby consent to waive any claims of res judicata relevant
             to the issue of limitation of liability on any judgment that may
             be rendered in any state or other federal court.
                     3. Claimants, while not stipulating to or agreeing to the
             sum contained in Limitation Plaintiff’s stipulation as to the
             value of the M/V QUATRO (the “Vessel”) and its pending
             freight, hereby stipulate that in the event any state court or
             other federal court renders a judgment or recovery in
             excess of Limitation Plaintiff’s stipulation of value, whether
             against Limitation Plaintiff or any other liable party or parties
             who may make a crossclaim over and against Limitation
             Plaintiff, in no event will Claimants seek to enforce such
             judgment or recovery to in excess of Limitation Plaintiff’s
             stipulation of value until such time as this Court has
             adjudicated Limitation Plaintiff’s Complaint for limitation
             of liability.
                     4. Claimants further stipulate and agree that if
             Limitation Plaintiff is held responsible for attorneys’ fees and
             costs which may be assessed against it by a co-liable defendant
             party seeking indemnification for attorneys’ fees and costs,
             such claims shall have priority over the claim of Claimants.


                                              8
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 9 of 14



                     5. In the event this Court determines that the Limitation
              Plaintiff is entitled to limit its liability, the Claimants agree
              and stipulate that the claims of Steven Bryson shall
              irrevocably take priority over the claims of Samantha
              Bryson.

(Claimants’ Stipulation Supp. Mot. Dissolve Inj. & Stay Limitation Proceedings at 1–2,

ECF No. 29-2 (emphasis added)). These stipulations are very similar to—and in some ways

more protective than—stipulations that courts in this circuit and other federal appellate

courts have previously found adequately protected the interests of shipowners in multiple-

claimant-inadequate-fund cases. The Court finds those decisions persuasive. The Court

thus finds that Claimants’ stipulations “effectively transform[] this case into the functional

equivalent of a single claimant case and adequately protect[] the plaintiffs’ limitation of

liability rights.” In re Campbell Transp., 2013 WL 4478173, at *4.

       Watermark has not provided case law contrary to these decisions. Instead,

Watermark baldly asserts that “[i]t would unfairly prejudice [Watermark] to be required to

defend against a claim one hundred and fifty times larger than the value of its vessel and

limitation fund before a decision is made as to whether limitation of liability will be

afforded.” (Mot. Dissolve Opp’n at 4). But Watermark provides no support for its position

that this Court should exercise its discretion to deny Claimants their right to pursue their

claims in a forum of their choosing simply because the value of their claims greatly exceeds

the value of the limitation fund. The Court is aware of no authority supporting this

argument. Accordingly, the Court will grant Claimants’ Motion.




                                              9
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 10 of 14



B.     Watermark’s Motions

       Without exception, Watermark’s Motions attempt to resolve issues best left for

either (a) the court tasked with litigating Claimants’ lawsuit, or (b) after the disposition of

Claimants’ lawsuit confirms the relevance of the Motions. For these reasons, the Court will

deny Watermark’s Motions without prejudice.

       1.      Motion to Strike Jury Demand

       Watermark moves to strike Claimants’ jury demand on the basis that “claimants in

a limitation action have no right to a jury trial under these circumstances.” (Mem. Supp.

Limitation Pl.’s Mot. Strike Jury Demand [“Mot. Strike”] at 2, ECF No. 24-1). Claimants

“request a trial by jury on all claims so triable.” The parties agree that such claims do not

include Watermark’s limitation claim. (See Mot. Strike at 1–2; Resp. Mot. Strike Jury

Demand at 2, ECF No. 26). Rather, in Limitation Act proceedings, “the court, sitting

without a jury, adjudicates the claims.” Lewis, 531 U.S. at 448. However, “[t]rial by jury

is an obvious . . . example of the remedies available to suitors.” Lewis, 531 U.S. at 454–

55; see also In re Lockheed Martin Corp., 503 F.3d at 356 (noting that the Savings to

Suitors Clause “permit[s] maritime in personam claims to be pursued in federal court as

maritime (and thus non-jury) claims, in state court as legal claims, or in federal court as

legal claims (for which a jury trial is available) if an independent basis for federal court

jurisdiction exists”).

       The parties agree that the Limitation Act claim remaining before this Court will not

be decided by a jury. As set forth above, the Court will dissolve the injunction and stay

these proceedings while Claimants pursue their claims against Watermark in an appropriate


                                              10
       Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 11 of 14



forum of their choosing. The remaining question of which of Claimants’ claims are entitled

to a trial by jury is a question to be resolved in the forum in which those claims are

presented. This Court thus declines to rule on the issue and will deny this Motion without

prejudice.

       2.     Motion to Strike Limitation Affirmative Defense

       Included in Claimants Amended Answer is its Sixth Affirmative Defense (the

“Timeliness Defense”), which states that Watermark “failed [to] file its Complaint for

Exoneration from or Limitation of Liability within the six month time period from receipt

of a claim in writing, in accordance with the requirements of 46 U.S.C. § 30511(a) and

Fed. R. Civ. P. Supp. R. F(1).” (Am. Answer at 5, ECF No. 22). Watermark moves to strike

the Timeliness Defense on the grounds that Claimants have not provided a factual basis for

it. As Watermark correctly explains, this Court requires that affirmative defenses “be pled

in such a way as to ‘ensure that an opposing party receives fair notice of the factual basis

for an assertion contained in a [ ] defense.’” Haley Paint Co. v. E.I. Du Pont De Nemours

& Co., 279 F.R.D. 331, 336 (D.Md. 2012) (quoting Bradshaw v. Hilco Receivables, LLC,

725 F.Supp.2d 532, 536 (D.Md. 2010)).

       Claimants argue that the relevant facts needed to support the Timeliness Defense

are in Watermark’s control and they require discovery to gather the information necessary

to support the defense. Claimants also request that, if the Court grants Watermark’s

Motion, they be granted the opportunity to amend their Amended Answer to assert

additional facts to support the assertion made in the Timeliness Defense. They provide

several examples of such facts in their briefing.


                                             11
        Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 12 of 14



       Practically speaking, the result of the parties’ requests creates a procedural thicket

that need not be addressed at this time. Granting the Motion would require the Court to

consider Claimants’ request to amend their Answer. Pursuant to Federal Rule of Civil

Procedure 15(a)(2) and Local Rule 103.6 (D.Md. 2021), however, a party that has already

amended as a matter of course—as Claimants have here—may only amend their pleading

a second time with the consent of the opposing party or by obtaining leave of the Court.

Those same rules require that a party moving for leave to amend accompany such a motion

with an original and redlined copy of the proposed amended pleading. Claimants have not

formally moved for leave to amend or presented a proposed amended pleading; were they

to do so, Watermark’s briefing makes clear that it would oppose their motion. Thus, the

Court would need to direct Claimants to formally move for leave to amend and allow the

parties to fully brief the motion.

       Inasmuch as the Court will dissolve the injunction and stay this matter, however, it

need not force the parties to undergo this process at this time. Both parties are likely to

uncover substantial additional information during the course of the litigation initiated by

Claimants following this Court’s decision. In the wake of that litigation, assuming the

dispute remains extant, Claimants are likely to move for leave to amend their Amended

Answer. The Court sees no need to compel briefing and issue a decision on the viability of

a proposed amended pleading immediately prior to staying the proceeding for which the




                                             12
       Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 13 of 14



amended pleading is relevant. Accordingly, the Court declines to rule on this issue and will

deny the Motion without prejudice. 1

       3.     Motion for Partial Summary Judgment

       Watermark moves for partial summary judgment on two issues: (1) that it owed no

warranty of seaworthiness to Claimants; and (2) that its Complaint for Limitation was

timely filed. Both issues relate to Watermark’s Limitation Act claim and therefore may be

rendered moot by the disposition of Claimants’ separate action. Accordingly, for much the

same reasons that the Court declines at this time to decide Watermark’s Motion to Strike

Limitation Affirmative Defense, it will also decline to rule on the issues presented in

Watermark’s Motion for Partial Summary Judgment. The Court will therefore deny this

Motion without prejudice.



       1
          The Court notes that Watermark has argued that declining to rule on this issue
prior to allowing Claimants to proceed with their claims will result in it being “severely
prejudiced and effectively deprived of its rights under the Limitation Act.” (Reply Mem.
Supp. Limitation Pl.’s Mot. Strike Affirmative Defense at 1, ECF No. 35). However, it
does not explain how declining to rule on this issue will prejudice it, and the Court does
not believe it will. Regardless of the disposition of this issue, Claimants will be permitted
to advance their claims outside of this action, and Watermark will be forced to expend
resources defending those claims. Moreover, the Court’s decision regarding whether to
strike the Timeliness Defense is not dispositive as to the outcome of this limitation action.
Perhaps for these reasons, courts in this circuit routinely decline to rule on issues relevant
to the limitation action following a decision to dissolve the injunction and stay the
proceedings. See, e.g., Norfolk Dredging Co. v. Wiley, 357 F.Supp.2d 944, 951 (E.D.Va.
2005), aff’d, 439 F.3d 205 (4th Cir. 2006); Complaint of McAllister Towing of Va., Inc.,
999 F.Supp. 797, 803 (E.D.Va. 1998). Doing so complies with the directive that “[t]he
district court should select the most efficient manner of proceeding.” In re Williams Sports
Rentals, Inc., No. 217CV00653JAMEFB, 2020 WL 4340153, at *4 (E.D.Cal. July 28,
2020) (quoting Newton v. Shipman, 718 F.2d 959, 963 (9th Cir. 1983)). Accordingly, the
Court does not credit Watermark’s concerns that declining to rule on this issue at this time
will unfairly prejudice Watermark.

                                             13
       Case 1:20-cv-03255-GLR Document 45 Filed 07/30/21 Page 14 of 14



                               III.    CONCLUSION

      For the foregoing reasons, the Court will grant Claimants’ Motion to Dissolve the

Injunction and Stay the Limitation Proceedings (ECF No. 29) and deny Watermark’s

Motions (ECF Nos. 24, 28, 33) without prejudice. A separate Order follows.

Entered this 30th day of July, 2021.


                                                    /s/
                                        George L. Russell, III
                                        United States District Judge




                                          14
